768 N.W.2d 323 (2009)
GENESEE FOODS SERVICES, INC., and Genesee Management, LLC, Plaintiffs-Appellees,
v.
MEADOWBROOK, INC. d/b/a Meadowbrook of Saginaw, Rick Smith, and Steve Smith, Defendants-Appellants.
Docket No. 137526. COA No. 274517.
Supreme Court of Michigan.
July 31, 2009.

Order
On order of the Court, the motion for reconsideration of this Court's March 20, 2009 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
CORRIGAN, J., would grant the motion for reconsideration.
MARKMAN, J. (dissenting).
I would grant the motion for reconsideration and reverse the Court of Appeals for the reasons set forth in both the dissenting statements of Justice Corrigan and myself to this Court's original order. Genesee Foods Services, Inc. v. Meadowbrook, Inc., 483 Mich. 907, 909, 910, 762 N.W.2d 165 (2009).